PER CURIAM:
Albert Curtis Mills seeks to appeal the district court’s order placing his 42 U.S.C. § 1983 (2000) complaint on the unassigned docket in accordance with Mills’ pre-filing injunction. We have independently reviewed the record and conclude that the district court did not err. Accordingly, we affirm for the reasons stated by the district court. See Mills v. Warden, No. 8:07-cv-03466-DKC (D.Md. Jan. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.